United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3310
                      ___________________________

                             Jesse Claude Tiedeman

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

     Douglas L. Weber, Director of Prison Operations at South Dakota State
Penitentiary; Troy Ponto, Assoc. Warden; Clifton Fantroy, Unit Manager; Jennie
Peterson, Unit Coordinator; Heather Veld, Case Manager; Linda Miller-Hunhoff,
Mailroom Supervisor; Kayla Stekelberg, Unit Coordinator; Mike Holmes, License
 Plates Supervisor; Steve Linniweber, Corrections Officer; Thomas Linniweber,
                              Corrections Officer

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Sioux Falls
                                 ____________

                            Submitted: June 16, 2015
                              Filed: June 23, 2015
                                 [Unpublished]
                                 ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Jesse Tiedeman appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action asserting access-to-courts and conspiracy
claims. Upon careful de novo review, see Peterson v. Kopp, 754 F.3d 594, 598 (8th
Cir. 2014) (standard of review), we conclude that the district court’s summary
judgment decision was proper, see Hartsfield v. Nichols, 511 F.3d 826, 831-32 (8th
Cir. 2008) (access-to-courts claim must be supported by showing of actual injury;
discussing actual-injury requirement); see also Burton v. St. Louis Bd. of Police
Comm’rs, 731 F.3d 784, 798 (8th Cir. 2013) (plaintiff alleging conspiracy under
§ 1983 must show that he was deprived of constitutional right or privilege). In
addition, we decline to consider claims that Tiedeman has asserted for the first time
on appeal. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir.
2014) (appellate court does not address legal or factual claims presented for first time
on appeal).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                          -2-